PD-1271-15

                                                                                             r
                                                                                                      ?c/
                                         no.
                                         in^. ^13-H-DOt.ol-tfl
                                                  _^ ~         RECEIVHpv
                                                               RECEIVED IN
A /      J    Oil           FILED IN                                            COURT OF CRIMINAL APPEALS
Unar\4* KM&u cnlMINAL APPEALS §                           in the texas court
        PETITIONER                                §                                  MOV 13 2015
                           1.^7 lO /•--            ^
 VS                                               §       OF
                         Abel Acosta, Clerk       S
 THE STATE OF TEXAS,                              §
      RESPONDENT                   ,              §       CRIMINAL APPEALS

               MOTION FOR EXTENSION OF TIME TO FILE PDR


 TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

        Comes now, 'L)r\CL'i\G&'lQLS , Petitioner, and files this motion for an
 extension of sixty (60) days in which to file a Petition for Discretionary Review. In
 support of this motion, Petitioner shows the Court the following:
                                                  I.

        The Petitioner was convicted in the Q$           District Court of f\ H€ C^S
  County, Texas of the offense of ^^UCjl A$S**)h            in Cause No.
j3Cfi. ^IZHA. styled The State ofTexas vs. OA KoMej The Petitioner
 appealed to the Court ofAppeals, InirTeen-rh Supreme Judicial District, Appeal No.
  *3~ M-DO {pQCj Ll      WHEREFORE, Petitioner prays this Court grant this motion and extend the
deadline   for   filing   the   Petition   for    Discretionary      Review   in   Cause   No.




                                                 Respectfully submitted,




                                                 Petitioner Pro Se       .
                                                 TDCJ# 0[HC\0%^{^
                                                 Texas Department of Criminal Justice